The Court,
Lewis, J.
alone. The words of the statute are too plain to leave a doubt. The obvious meaning and import of these expressions, injury to or detention of property, confine the case, in which bail is demandable to suits for direct and specific injuries, accompanied with force; the amount of which may be ascertained and furnish the judge a datum as to the amount of the bail. But it is impossible that slanderous or libellous expressions could do any possible injury to the property within the words and meaning of the statute: for although a person by means of the slander, should become a bankrupt, yet neither the quality or the condition of his property can be thereby injured or changed.
Considering then this case as without the words and meaning of the Territorial Act, it remains to be considered whether the laws o^ Spain, or common law of England, have provided a remedy like the one to which the plaintiffs have resorted.
The Spanish authorities mention two kinds of sureties analogous to what British and American lawyers call bail. The surety Judicio sisti and that Judicatum solvi—the latter kind of surety is distinguishable from bail by this particular circumstance, that'it insures actual payment. But *68the judge can issue an order of bail, or rather for one of these kinds of surety, when surety was stipulated for at the time of the contract, or when, after it, the affairs of the debtor become deranged, or when he meditates a removal: and the fact on which the plaintiff applies for remedy, must be satisfactorily made out by indifferent testimony.
The common law has no principle on which a demand of bail may in this case be established.
It seems, therefore, that the law of Spain alone may be invoked by the plaintiffs, and as they have not complied with what it requires, I am bound to say that they cannot have the benefit of it.
Bail discharged.